Citation Nr: 0501112	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-34 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral pes planus 
with plantar calcaneal spurs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1971 to April 
1974.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in July 2003, a statement of the 
case was issued in September 2003, and a substantive appeal 
was received in October 2003.  The Board therefore has 
appellate jurisdiction.  See generally 38 U.S.C.A. § 7105 
(West 2002). 

The veteran testified before a Board hearing at the RO in 
September 2004.


FINDINGS OF FACT

1.  Bilateral pes planus was not aggravated during the 
veteran's active duty service, nor is bilateral pes planus 
otherwise related to such service. 

2.  Plantar calcaneal spurs were not manifested during the 
veteran's active duty service or for many years thereafter, 
nor are plantar calcaneal spurs otherwise related to such 
service. 


CONCLUSION OF LAW

Bilateral pes planus with plantar calcaneal spurs was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the March 2003 
RO letter, the June 2003 rating decision, and the September 
2003 statement of the case have collectively informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
March 2003 letter, the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also notes that the March 2003 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in March 2003, prior to the RO's decision to deny 
the claim in June 2003 as anticipated by the recent court 
holding.  In other words, the VCAA notice is timely. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, VA 
medical records and a VA examination.  The appellant received 
a VA examination pursuant to 38 C.F.R. § 3.159(c)(4).  The 
Board notes that an etiology opinion was not provided, 
however, there was no evidence of an increase in the 
disability in service so an etiology opinion was not 
necessary.  The Board concludes that the record as it stands 
includes sufficient competent evidence to decide the claim.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under these circumstances of this particular case, 
no further action is necessary to assist the appellant with 
the claims.

Legal Criteria  

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2004).


Analysis

Service medical records revealed that in the March 1971 
examination prior to entry into active service, the examiner 
noted pes planus without symptoms.  The April 1974 Report of 
Medical Examination prior to discharge did not note a foot 
condition.  The November 1974 Marine Corps Reserve physical 
noted pes planus, no symptoms.  On the March 1971 and 
February 1976 Report of Medical History the veteran 
specifically marked "no" for foot trouble.  The February 
1976 Report of Medical Examination while the veteran was in 
the Reserves failed to indicate any foot condition.  Medical 
records are negative for any treatment of pes planus or any 
other foot condition during active service or in the 
reserves.

The veteran testified at the Board hearing that approximately 
nine months after he started at the Post Office he began 
having foot problems.  He acknowledged that his problems 
likely began some time in 1984.  The first medical document 
contained in the record, however, is a radiological report 
from April 1990.  This X-ray revealed bilateral calcaneus, 
moderate size spurs on the inferior aspects of both 
calcaneus, and no destructive changes.  The radiological 
report from September 1990 also found small inferior 
calcaneal spurs on both feet with no other bony abnormality, 
joint abnormality, and soft tissue abnormality.  In December 
1990 the veteran underwent a fasciectomy to treat his painful 
calcaneal spurs.  The doctor noted that his "condition has 
been longstanding but most symptomatic during the past one 
year".  The veteran was treated by the VA in May 2002 for 
his painful toenails.  The veteran was treated in August 2002 
for a right foot injury.  The X-ray revealed a calcaneal spur 
and mild arthritic change at the first metatarsal phalangeal 
joint but no fracture or dislocation.  The examiner found a 
mild sprain and placed the veteran on medication.  While he 
was treated in August 2002, the veteran explained to the 
examiner that he had plantar fasciatis and that he felt that 
the extension of his postal route caused the disorder.        
 
The veteran underwent a May 2003 VA examination.  The 
examiner found bilateral pes planus and onychomycosis of his 
toenails, on the left foot worse than on the right.  The 
veteran had positive sensation to touch and vibration but the 
examiner found no pain upon examination.  The diagnostic test 
revealed bilateral flat feet, right plantar calcaneal spur, 
small sized spur on left foot, and no other significant 
changes.      

At the hearing the veteran acknowledged that no doctor told 
him that his foot disability was connected to his active duty 
service.  The veteran through his representative contended at 
the hearing that his present foot disability was caused by 
his excessive hikes, marching, and standing in the service.  
The veteran received notification of his rights under the 
VCAA but has not indicated even at the Board hearing that 
there is any other evidence to produce with regard to his 
foot disability.  

In this case, the examination prior to entrance into the 
service noted that the veteran had pes planus.  Since this 
was noted as a defect prior to entering the service the 
presumption of soundness does not apply.  Pes planus was a 
preexisting disability.  The Board then turns to the question 
of whether this condition increased in service beyond the 
natural progression of the disease.  There is no evidence of 
an increase of pes planus in-service.  In fact, it was found 
to be without symptoms in March 1971 and November 1974.  On 
the rest of the examination it was not even noted.  There is 
no record of any treatment for pes planus or a foot condition 
in-service.  The veteran failed to indicate any foot trouble 
on his reports of medical history.  It appears from the 
medical evidence that the veteran was asymptomatic during 
service and during his service in the reserves.  

The veteran claims no specific injury in service that 
aggravated his disability.  The veteran simply claims that he 
was required to hike, march and be on his feet quite a bit 
in-service causing him pain and aggravating his disability.  
The Board acknowledges the veteran's belief, however, the 
veteran is not a trained medical practitioner and is not able 
to offer a medical opinion of what is causing or contributing 
to his present condition.  Medical diagnoses and opinions as 
to medical etiology require diagnostic skills and must be 
made by trained medical personnel.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Consequently, the Board finds no 
evidence of aggravation of the veteran's preexisting pes 
planus.  

The earliest medical evidence of the veteran developing 
plantar calcaneal spurs is in April 1990 more than 25 years 
after active service.  While the plantar calcaneal spurs 
appear to be related to his pes planus, there is no evidence 
that they were related to active service.  There was no 
injury or incident in-service to have aggravated the 
veteran's pes planus or caused the plantar calcaneal spurs.  
In fact, at the August 2002 treatment for his right foot, the 
veteran appears to have attributed his plantar fasciatis with 
its flare-ups and pain to his postal route being extended.  
Given the length of time between the development of the 
plantar calcaneal spurs and the lack of evidence of a 
relationship to service, the Board finds the plantar 
calcaneal spurs are not related to service.

In addition, VA has no duty to obtain a medical opinion in 
this case as the evidence now of record does not indicate 
that bilateral pes planus was aggravated in service or that 
plantar calcaneal spurs may be associated with an inservice 
event or otherwise with service. Accordngly, there is no 
reasonable possibility that the examination or medical 
opinion would aid in substantiating the claim. 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).
       
Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 





ORDER

Service connection for bilateral pes planus with plantar 
calcaneal spurs is denied.





	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


